Citation Nr: 1542011	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  09-18 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

(By separate decision, the Board addresses the claim of entitlement to service connection for erectile dysfunction (ED), including as secondary to in-service herbicide exposure and/or service-connected disability.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Driever, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1970 to September 1971, including in Vietnam from January to September 1971.  

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a November 2006 rating decision, in which the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, granted the Veteran service connection for PTSD and assigned that disability a 10 percent rating, effective from July 17, 2006.  

The Veteran appealed the initial rating the RO assigned and, by rating decision dated October 2007, the RO increased the rating to 50 percent, effective from July 17, 2006.  Thereafter, in January 2008, the RO determined that the Veteran did not properly perfect his appeal on this matter due to an untimely filed substantive appeal and treated the November 2006 rating decision as final and binding.  The Veteran then appealed the timeliness issue and, by decision issued in September 2011, the Board disagreed.  It found that the Veteran had properly perfected the November 2006 rating decision by submitting a timely VA Form 9 (Appeal to the Board of Veterans' Appeal).     

The Veteran testified in support of this claim during a videoconference hearing held before the undersigned Veterans Law Judge in October 2013.  In June 2014, the Board remanded this claim to the RO for additional action.  

VA processed this appeal electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  Review of this appeal therefore contemplates both electronic records. 



FINDINGS OF FACT

1.  During the course of this appeal, the Veteran's PTSD has caused deficiencies in most areas, including work, judgment, thinking and mood, but not total social impairment.

2.  During the course of this appeal, the Veteran has been unable to obtain or maintain substantially gainful employment because of his PTSD.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial 70 percent rating for PTSD are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.10, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2015).

2.  The criteria for entitlement to a total disability rating based on individual unemployability (TDIU) are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). Specifically, VA must notify a claimant and his or her representative, if any, of the information and medical or lay evidence not of record that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103.  VA must also assist a claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him or her a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).

In this case, the Veteran does not assert that VA failed to satisfy its duty to notify, including during the October 2013 hearing, see Bryant v. Shinseki, 23 Vet. App. 488 (2010), that there are any additional records VA should obtain on his behalf, or that the examinations he underwent during the course of this appeal are inadequate to decide this claim.  Even assuming otherwise, given the favorable disposition discussed below (although PTSD rating increased to 70, rather than 100 percent, by granting the derivative TDIU claim, Veteran will receive compensation at the 100 percent level), any failure to remand for additional notice and/or assistance is harmless, not prejudicial to the Veteran or affecting the essential fairness of the adjudication of this claim.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Bernard v. Brown, 4 Vet. App. 384 (1993).  



II.  Analysis

A.  Schedular Rating

Veteran seeks a higher initial rating for his PTSD.  According to his written statement received in February 2011 and October 2013 hearing testimony, following discharge from service, including in the late 1970s, he experienced stress, anxiety, depression and panic attacks, but did not know VA could offer him treatment for such symptoms.  Allegedly, he finally sought PTSD treatment from October to December 2007 (inpatient program) and, since then, has experienced obsessive compulsive traits such as locking doors, a startle reflex, sleeping difficulties, hallucinations and flashbacks, has occasionally heard voices and been prone to stabbing himself.  Although he reportedly goes out with a friend for coffee or breakfast once every two weeks and eats breakfast out on his own three additional times weekly, he sits with his back to the wall so that he can see everyone who enters the restaurant.  He claims he has not worked since 2001, when he was involved in a serious coal mining accident.

According to an August 2011 written statement submitted by the Veteran's older sister, next to whom the Veteran lived for 40 years, the Veteran went into the service fun-loving, interactive and social, but returned home withdrawn, emotionally tormented and depressed.  Allegedly, upon his return, he slept in his mother's room with the blinds drawn, often experienced night terrors, was quiet and acted like a loner.  

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015). 

Where an award of service connection for a disability has been granted and the assignment of an initial rating for that disability is disputed, separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the ratings may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

The RO has rated the Veteran's PTSD as 50 percent disabling pursuant to 38 C.F.R. § 4.130, DC 9411 (2015).  

All service-connected mental health disabilities (with the exception of eating disorders) are rated under what is known as the General Rating Formula for Mental Disorders (General Rating Formula), which is found in 38 C.F.R. § 4.130 (2015).  

DC 9411 provides that a 50 percent rating is assignable when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assignable when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assignable when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

In this case, the Veteran has multiple psychiatric diagnoses, including PTSD, generalized anxiety disorder (GAD), major depressive disorder (MDD), major depression, recurrent with psychotic features, and panic attacks with agoraphobia, which medical professionals have not clinically disassociated.  According to treatment providers and VA examiners, these disabilities began manifesting in 2001, when the Veteran sustained a serious work-related, crush injury affecting multiple body parts.  

In October 2006, when the Veteran underwent his first VA PTSD examination, an examiner unsuccessfully tried to distinguish the Veteran's PTSD symptoms from his other psychiatric symptoms.  The examiner indicated that two of the Veteran's mental health symptoms - depression and anxiety - stemmed from the GAD and MDD but also represented co-occurring symptoms of his PTSD.  The examiner did not identify which of the Veteran's other psychiatric symptoms were due to the GAD, MDD or other nonservice-connected psychiatric disabilities.  Curiously, despite being unable to distinguish the symptoms, she discussed separately the level of severity of both the service-connected PTSD and the other non-service connected psychiatric disabilities.  She explained that the 2001 accident caused the GAD and MDD and triggered the PTSD, which, given the Veteran's combat service and related in-service stressors, he was vulnerable to develop.  She cited to treatment records characterizing the Veteran's depression and anxiety as moderate, affirmed the finding, but then noted that testing showed such symptoms to be severe.  She then characterized the PTSD, alone, as mild.   

Other medical professionals also tried unsuccessfully to distinguish symptoms of the Veteran's PTSD from symptoms of his other psychiatric disabilities.  For instance, during a September 2007 PTSD examination, an examiner first identified the Veteran's depression, anxiety, fatigue and lack of motivation as non-PTSD symptoms.  Later in her report, she referred to depression, anxiety, sleeping difficulties and low motivation as symptoms of his PTSD.  Most recently, during a VA PTSD examination conducted in September 2014, an examiner indicated that she could distinguish the symptoms of the Veteran's PTSD from those of his other non-service connected psychiatric disabilities, but was unable to disassociate the clinical diagnoses as VA requested.  In any event, she initially attributed mood and motivation disturbances to the Veteran's MDD and all other symptoms to the PTSD, but later in her report, she listed the mood and motivation disturbances as symptoms of the PTSD.  

The foregoing suggests that all of the Veteran's psychiatric symptoms now coexist.  Given this fact and because treatment providers have considered the collective effect of all such symptoms in discussing the severity of the Veteran's PTSD, the Board will proceed by doing the same.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998). 

During the September 2014 VA examination, the examiner found that the Veteran's psychiatric diagnoses caused deficiencies in most areas, including work, judgment, thinking and mood.  With regard to work, the examiner explained that the Veteran last worked in 2001 as a coal miner.  Allegedly, this job allowed him to be alone, not socializing with co-workers or supervisors.  With regard to the Veteran's judgment, thinking and mood, the examiner noted impairment secondary to depression, anxiety, suspiciousness and memory loss.  A psychiatric disability of this degree warrants the assignment of a 70 percent rating under DC 9411.  

According to treatment records, this disability was 70 percent disabling years before he underwent this examination, including during the entire course of this appeal.  When the 2001 injury occurred, the Veteran moved in with his mother and father.  Within days of the injury, while his mother was caring for him, she fell and passed away.  He stayed at her home until 2005, when his father passed away, at which time he moved to Tennessee and lived with his sister and brother-in-law.  

The Veteran's 2001 injury rendered him unemployable and entitled him to Worker's Compensation and Social Security disability benefits.  Treatment providers believed that, thereafter, with so much time on his hands, he began reliving Vietnam, which caused him to develop PTSD.  

From 2001 to 2006, the Veteran received treatment, including various medications and individual and group therapy, for the following symptoms/abnormalities noted by treatment providers: depression; anxiety; flashbacks; nightmares; sleeping impairment; a poor appetite (lost 30 pounds between 2001 and 2006); panic attacks; a disheveled appearance; suspiciousness; defensiveness; tense motor activity; fair insight and judgment; a flat, blunted affect; a dysphoric mood; hallucinations; low energy; a tendency to be a loner; social isolation; retarded speech; fleeting suicidal ideation; and clinically significant distress in social and occupational functioning.  

Some providers characterized the Veteran's psychiatric impairment as moderate, assigning Global Assessment of Functioning (GAF) scores of 50 to 60.  See Board-adopted Diagnostic and Statistical Manual of Mental Disorders, 5th ed., American Psychiatric Association (DSM-V) (2013) (GAF score of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g. no friends, unable to keep a job) and GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers)).  One provider characterized the impairment as severe.  As previously noted, during a VA PTSD examination conducted in October 2006, an examiner endorsed the moderate finding, but noted that test results were indicative of severe impairment.   

In 2007, a psychologist determined that the Veteran continued to suffer from a high degree of social isolation and moderate to severe depression, warranting more intensive treatment.  Thereafter, in September 2007, he underwent a VA examination, during which the examiner confirmed many of the previously noted symptoms, characterized them as moderate or severe, and assigned the Veteran a GAF of 53.  The Veteran then participated in an inpatient PTSD treatment program, which he completed in December 2007.  On discharge, doctors recommended additional mental health treatment.

In 2008, a psychologist noted that the Veteran's ability to function had not improved since he participated in the intensive program.  The Veteran reported additional symptoms, including hypervigilance, poor concentration, irritability, a startle response, and a numbing of affect, but indicated that he might improve if he was able to move his home (mobile) to the lake.  Other treatment providers noted social isolation and assigned GAF scores of 50-55, indicating moderate to severe symptoms.  

In early 2009, a psychologist noted improvement in some of the Veteran's symptoms secondary to additional mental health treatment, but he assigned the Veteran a GAF score of 50-55 and noted that he was socially isolated and suffering from significant depression.  The Veteran reported going through a rough time and experiencing a worsening of his depression and 3 to 4 panic attacks monthly.  By late 2009, a doctor was contemplating adding a medication to the Veteran's regimen as some mental health symptoms were worsening.  He assigned the Veteran a GAF score of 50, indicative of severe impairment.

Since 2010, the Veteran has had time periods during which he reported or doctors noted mental health improvement (assigning GAF scores between 52 and 60) but, through 2014 and despite moving to the lake, it does not appear he sustained such improvement for any significant period of time.  Rather, due largely to the development of additional, and the worsening of existing, physical conditions, his mental health state has continued to affect significantly his ability to function, resulting in social isolation.  Multiple family members have submitted written statements confirming this fact.  

Relying on evidence showing more frequent periods of severe psychiatric symptoms, the Board assigns the Veteran's psychiatric disability a 70 percent rating.  A 100 percent schedular rating is not assignable as the Veteran has not exhibited total social and occupational impairment, which is necessary under DC 9411.  Rather, according to histories consistently reported since 2006, despite being socially isolated, he has good relationships with his family members, including his sisters, one of whom checks in on him, his sons, one of whom was living with him during a part of this appeal, his grandchildren, who reportedly lift his mood, and a friend, with whom he occasionally shares breakfast.     

B.  TDIU

During the course of this appeal, the Veteran has consistently claimed that his various disabilities render him unable to work.  He seems to suggest that this is the case regardless of whether the physical or mental health disabilities are considered collectively or individually, thereby raising a derivative claim of entitlement to a TDIU as a component of his higher initial rating claim already on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 

A TDIU may be granted when a claimant's service-connected disabilities are rated less than total, but prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2015).  If a claimant has only one disability, however, this disability must be ratable at 60 percent or more.  If he has two or more disabilities, there shall be at least one ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a) (2015). 

Given the above decision, the Veteran now satisfies the percentage requirements noted above.  He is service connected for PTSD, rated 70 percent disabling, diabetes mellitus, rated 20 percent disabling, tinnitus, rated 10 percent disabling, and bilateral hearing loss, rated 0 percent disabling.  This translates to a combined disability rating of 80 percent.  See 38 C.F.R. § 4.25 (2014).   

SSA has found the Veteran totally disabled based on the collective effect of his physical and mental disabilities.  However, it is the former that triggered his PTSD, whose symptoms now combine with all other mental health symptoms to produce significant impairment.  No medical professional has specifically indicated that the Veteran's psychiatric disability, alone or in conjunction with his other service-connected disabilities, renders him unemployable, nor has VA requested such an opinion.  By reading the treatment records collectively, however, it appears that such is the case.  During the course of this appeal, mental health professionals noted worsening mood and motivation disturbances, more frequent panic attacks, and significant depression and anxiety.  It appears unlikely someone who lives alone in a remote area, avoiding others so as not to trigger panic attacks, would be able to function in a work setting.  Given some of the GAF scores assigned during treatment visits, it is clear at least some providers agreed.  Moreover, in addition to this degree of mental impairment, the Veteran also suffers greatly from diabetes mellitus, which too has been worsening over the years.  

The Board thus finds that the Veteran's service-connected disabilities, while rated less than total, prevent him from obtaining or maintaining all gainful employment.  Based on this finding, the Veteran is entitled to a TDIU.


ORDER

An initial 70 percent rating for PTSD is granted.

A TDIU is granted.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


